Simon, J.
On the day fixed for the trial of this case in the .lower court, the defendant attempted to obtain a continuance thereof, on producing an affidavit in which he showed that some of his witnesses were absent, &c. This was refused ¡.by the judge a quo; whereupon the defendant immediately took an appeal from the order of the court overruling his motion; and said appeal having been granted, no further proceeding was had in the case.
The suit was continued by the effect of the appeal, which was improperly allowed, and we cannot see any object in the appellant’s calling upon us to reverse the interlocutory order of the court a qua. He has attained his object, and has even obtained by the appeal longer time to prepare his case than he otherwise would have had, if the continuance applied for had been granted. Code of Practice, art. 1035.
This case is not an appealable one. The order complained of is a mere interlocutory one, which does not work any irreparable injury; as, if erroneous, it may be corrected by appeal from the final judgment. Code of Practice, art. 566. 7 Mart. N. S. 133.

Appeal dismissed.